Citation Nr: 0934361	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-27 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
left mastoidectomy other than scar.

2.  Entitlement to an initial evaluation greater than 10 
percent disabling for left mastoidectomy scar, prior to June 
15, 2006.

3.  Entitlement to an increased evaluation for left 
mastoidectomy scar, beginning June 15, 2006, currently 
evaluated as 30 percent disabling.  

4.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
February 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for entitlement to 
service connection for a low back disorder is addressed in 
the Remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's residuals of left mastoidectomy, other than 
scar, include deviated nasal septum, allergic rhinitis, and 
chronic sinusitis of the maxillary, ethmoid, and sphenoid 
sinuses.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6599-6502.  

2.  There is no objective medical evidence of record dated 
during the appeal period but prior to June 16, 2006 with 
respect to the veteran's left mastoidectomy scar.

3.  Beginning June 16, 2006, the veteran's left mastoidectomy 
scar is documented as being a depressed scar measuring 4.5 
centimeters long, 1 centimeter wide, and 1 centimeter deep, 
with disfigurement and tissue loss less than 6 square inches.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of left mastoidectomy, other than scar, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6599-6502 (2008).

2.  The criteria for an initial evaluation greater than 10 
percent, prior to June 16, 2006, for left mastoidectomy scar, 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

3.  The criteria for an evaluation greater than 30 percent, 
beginning June 16, 2006, for left mastoidectomy scar, are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increase, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in May 2006 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in that May 2006 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In May 2008, as required by the precedent case law 
at that time, VA notified the veteran that to substantiate a 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect of that worsening on his 
employment and daily life.  Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated and remanded, Vasquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
Additionally, the Veteran has not indicated that he is in 
receipt of, and VA does not have knowledge of, disability 
benefits from the Social Security Administration (SSA).  
Therefore, any failure on the part of the RO to request 
and/or obtain pertinent SSA disability determinations and the 
medical records considered in making those decisions was not 
in error.  38 C.F.R. § 3.159 (c) (2).  The veteran was also 
accorded a fee-based examination in June 2006.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008); see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A December 1976 rating decision granted service connection 
for the veteran's residuals of left mastoidectomy.  The 
veteran claimed an increased evaluation for this service-
connected disorder in March 2006.  However, in an October 
2007 rating decision, the RO granted a separate evaluation 
for the residual scar from that surgery; an initial 
evaluation of 10 percent was granted from May 16, 2000, and a 
30 percent evaluation was granted from June 15, 2006.  
Accordingly, because the separate evaluation for the scar is 
considered part of the residuals of the left mastoidectomy, 
both of these ratings will be considered part of the issue on 
appeal.

Residuals of Left Mastoidectomy, Other Than Scar

The veteran's residuals of left mastoidectomy, other than his 
scar, are assigned a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6599-6502.  
This hyphenated code is intended to show that the veteran's 
service-connected disorder is rated analogously to deviation 
of the nasal septum under Diagnostic Code 6502.  See 38 
C.F.R. § 4.20 (2008) (an unlisted condition may be rated 
under a closely related disease or injury in which the 
functions affected, anatomical localization, and 
symptomatology are closely analogous); 38 C.F.R. § 4.27 
(2008) (unlisted disabilities rated by analogy are coded 
first by the numbers of the most closely related body part 
and then "99").  Additionally, in every instance where a 
minimum schedular evaluation requires residuals, and the 
schedule does not provide for a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
symptomatology is not shown.  See 38 C.F.R. § 4.31 (2008).

Under Diagnostic Code 6502, a single 10 percent evaluation is 
assigned when there is traumatic deviation of the nasal 
septum resulting in 50 percent obstruction of the nasal 
passages of both sides of the nose, or complete obstruction 
on one side of the nose.  38 C.F.R. § 4.97, Diagnostic Code 
6502.  However, there is no evidence in the veteran's service 
treatment records that the deviated septum was the result of 
trauma, and the only objective evaluation dated during the 
appeal period, the June 2006 fee-based examination report, 
noted that the veteran had 20 percent obstruction in each 
nostril.  Thus, as the criteria for a 10 percent evaluation 
are not met, a compensable evaluation under Diagnostic Code 
6502 is not warranted.

Other Diagnostic Codes pertaining to diseases of the ear and 
throat have been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, there is no evidence of loss 
of the part of nose, laryngitis, aphonia, history of 
laryngectomy, stenosis of or injuries to the larynx, or 
bacterial or granulomatous rhinitis; accordingly, Diagnostic 
Codes 6504, 6515, 6516, 6518, 6519, 6520, 6521, 6523, and 
6524 are not for application.  38 C.F.R. § 4.97, Diagnostic 
Codes 6504, 
6515-16, 6518-21, 6523, 6524 (2008).  Additionally, although 
Diagnostic Code 6522 contemplates allergic rhinitis, which 
was diagnosed during the June 2006 
fee-based examination, the minimum 10 percent evaluation 
requires either that polyps be found on physical examination, 
or that there be greater than 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side of the nose.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2008).  However, as noted above, the veteran had 20 percent 
obstruction in each nostril on examination in June 2006; 
there was also no evidence of polyps.  Accordingly, a 
compensable evaluation under Diagnostic Code 6522 is not 
warranted.

Diagnostic Codes 6510, 6511, 6512, 6513, and 6514 contemplate 
pansinusitis and sinusitis of the ethmoid, frontal, 
maxillary, and sphenoid sinuses, respectively; these 
Diagnostic Codes are subsumed into the General Rating Formula 
for Sinusitis.  38 C.F.R. § 4.97, General Rating Formula for 
Sinusitis (General Rating Formula).  To that end, a 
noncompensable evaluation is warranted when sinusitis is 
detected by x-ray only; a 10 percent evaluation for one or 
two incapacitating episodes of sinusitis per year that 
require prolonged (lasting four to six weeks) antibiotic 
treatment or; three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting; a 30 percent evaluation for 
three or more incapacitating episodes of sinusitis per year 
that require prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six 
non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting; and the maximum 50 percent evaluation following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. § 4.97, General Rating 
Formula.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  Id. at 
Note.

However, a compensable evaluation is not warranted under the 
General Rating Formula.  Clearly, a noncompensable evaluation 
could alternatively be awarded under the General Rating 
Formula, as the June 2006 fee-based examination x-ray showed 
sinusitis of the ethmoid, maxillary, and sphenoid sinuses.  
See 38 C.F.R. § 4.97, General Rating Formula.  However, there 
is no evidence that the veteran has had radical surgery, or 
has chronic osteomyelitis, and he denied experiencing any 
sinusitis that was incapacitating.  More importantly, 
although the veteran reported during the June 2006 fee-based 
examination that he had "constant" sinusitis, no documented 
treatment for any of the claimed episodes of sinusitis is 
revealed in any of the VA or private outpatient treatment 
records associated with the claims file.  Thus, the 
requirement for a compensable evaluation, that there be a 
minimum of three non-incapacitating episodes per year of 
sinusitis with characteristic symptoms, is not met.  Id.  For 
that reason, a compensable evaluation under the General 
Rating Formula is not warranted.

Left Mastoidectomy Scar

By a October 2007 rating decision, a separate evaluation for 
the veteran's left mastoidectomy scar was granted, and a 10 
percent evaluation assigned under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, which contemplates 
disfigurement of the head, face, or neck.  By that same 
rating decision, a 30 percent evaluation was assigned 
effective June 15, 2006.  The applicable rating criteria for 
skin disorders, found at 38 C.F.R. § 4.118, were amended 
effective August 30, 2002 and again in October 2008.  
However, the October 2008 revisions are applicable to 
application for benefits received by the VA on or after 
October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 
2008).  Because the veteran's claim was pending before 
October 23, 2008, his claim will only be evaluated under the 
rating criteria made effective from August 30, 2002. See id.

Diagnostic Code 7800 provides for a 10 percent evaluation 
when at least one of the eight characteristics of 
disfigurement is present.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  A 30 percent evaluation is warranted when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  Id.  

A 50 percent evaluation is warranted when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  Id.  The maximum 80 percent evaluation is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  Id.  

Note (1) of Diagnostic Code 7800 identifies the eight 
characteristics of disfigurement:  scar five or more inches 
(13 or more cm.) in length; scar at least one-quarter inch 
(0.6 centimeters) wide at widest part; surface contour of 
scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square centimeters); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  Id. at Note (1).

Prior to June 15, 2006

The veteran's previous claim for an increased evaluation for 
his residuals of left mastoidectomy was dated in May 2000, 
and denied by a July 2001 rating decision.  His most recent 
claim for increase was received in March 2006.  However, 
within the year before that claim was received, but prior to 
June 15, 2006, there is no evidence of record that relates to 
the veteran's claim for increase with respect to the left 
mastoidectomy scar.  Moreover, although the initial 
evaluation for the scar was granted effective May 16, 2000, 
the pertinent regulations allow only the evidence dated from 
March 29, 2005, one year prior to the receipt of veteran's 
March 2006 claim for increase.  38 U.S.C.A. § 5110 (b) (2) 
(West 2002); 38 C.F.R. § 3.400 (o) (2) (2008).  On these 
bases, an initial evaluation greater than 10 percent for left 
mastoidectomy scar is not warranted.

Beginning June 15, 2006

The October 2007 rating decision also established a 30 
percent evaluation for the veteran's left mastoidectomy scar, 
effective June 15, 2006, the date of the veteran's fee-based 
examination.  But those clinical findings do not support an 
evaluation greater than 30 percent under Diagnostic Code 
7800.  The June 2006 fee-based examination report reflected 
that there was disfigurement and tissue loss of less than 6 
square inches, thus constituting "visible" tissue loss.  
The scar was also noted as being 1 centimeter wide, with a 
depressed surface.  However, the fee-based examiner also 
noted that the scar was only 4.5 centimeters long, was not 
adherent or abnormally pigmented, and had normal texture.  
Induration or inflexibility was not documented.  Accordingly, 
as only two of the eight possible disfiguring characteristics 
were present on examination, and at least four would be 
required for the next highest evaluation, an evaluation 
greater than 30 percent on and after June 15, 2006, is not 
warranted based on this examination's clinical findings.  
Moreover, there is also no additional objective medical 
evidence of record dated on or after June 15, 2006, other 
than the fee-based examination report.  For these reasons, an 
evaluation greater than 30 percent under Diagnostic Code 
7800, on and after June 15, 2006, is not warranted.

Other Diagnostic Codes pertaining to scars have been 
considered.  See Schafrath, 1 Vet. App. at 595.  However, as 
the veteran's left mastoidectomy scar is located on the head, 
face, or neck, Diagnostic Codes 7801 and 7802 are not for 
application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802 (2008).  The examiner noted that the scar was not 
unstable, tender on examination, or caused limited function.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2008).  For these reasons, an evaluation greater than 30 
percent on and after June 15, 2006, for the veteran's left 
mastoidectomy scar, is not warranted under alternate 
diagnostic codes.

Extraschedular Considerations

Finally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is generally sufficient.  See 38 C.F.R. §§ 4.20, 
4.27 (2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO 
or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

With respect to the residuals of left mastoidectomy, other 
than scar, the Board finds that the veteran's disability 
picture is not so unusual or exceptional in nature as to 
render inadequate the rating assigned.  As noted above, this 
disorder has been evaluated under both deviation of the nasal 
septum under Diagnostic Code 6502, and the General Rating 
Formula for Sinusitis comprising Diagnostic Codes 6510 
through 6514, the criteria of which are found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by this disability.  Id.  As noted above, 
the only evidence dated during the appeal period notes that 
each nostril was 20 percent blocked, not approaching the 50 
percent required for a compensable evaluation.  Moreover, the 
veteran has not had any "incapacitating" episodes of 
sinusitis, and he has not required antibiotic medication for 
the episodes he has experienced.  Additionally, to the extent 
that the veteran asserted during the February 2006 fee-based 
examination that he had "constant" sinusitis, the record 
does not show that the veteran was treated for sinusitis by a 
physician, or that sinusitis was objectively documented 
during the appeal period other than during the June 2006 fee-
based examination.  More importantly, there is no evidence 
that the veteran has symptoms not contemplated by either 
Diagnostic Code 6502, or the General Rating Formula for 
Sinusitis, as found in 38 C.F.R. § 4.97.  Thus, when 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
veteran's symptoms are congruent with the disability picture 
represented by the assigned rating, as they reasonably 
describe the veteran's disability level and symptomatology 
for the rating period in question.  Therefore, a schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.97, Diagnostic Codes 6502, 6510-14.

With respect to the left mastoidectomy scar, the Board finds 
that the veteran's disability picture is also not so unusual 
or exceptional in nature as to render inadequate the ratings 
assigned under Diagnostic Code 7800, the criteria of which 
are found by the Board to specifically contemplate the level 
of occupational and social impairment caused by the left 
mastoidectomy scar.  Id.  Although the veteran reported that 
he experienced pain in the area behind his ear, and the fee-
based examiner found that the scar was depressed, with 
disfigurement and tissue loss less than six square inches, 
there were only two of the eight possible disfiguring 
characteristics identified by the rating criteria.  See 38 
C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  Ultimately, 
the symptoms comprising the veteran's disability picture are 
congruent with the disability picture represented by the 
assigned ratings, as they reasonably describe the veteran's 
disability level and symptomatology for the rating periods in 
question.  Therefore, a schedular evaluation is adequate and 
no referral is required.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture, based on his residuals of 
left mastoidectomy, cannot be characterized as an exceptional 
case, so as to render the schedular evaluations inadequate.  
The threshold determination for a referral for extraschedular 
consideration was not met and, consequently, the Board finds 
that the veteran is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.

For these reasons, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
residuals of a left mastoidectomy, and for an increased 
initial and current evaluations for the residual scar.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for residuals of left mastoidectomy, 
other than scar, is denied.

An initial evaluation greater than 10 percent disabling for 
left mastoidectomy scar, prior to June 15, 2006, is denied.

An evaluation greater than 30 percent disabling for left 
mastoidectomy scar, beginning June 15, 2006, is denied.


REMAND

The veteran's claim to reopen the issue of entitlement to 
service connection for a low back disorder was received in 
March 2006.  Accordingly, the current version of the 
regulations applies, as follows:

New evidence means existing evidence 
not previously submitted to VA.  
Material evidence means existing 
evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished 
fact necessary to substantiate the 
claim.  New and material evidence can 
be neither cumulative nor redundant of 
the evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and must 
raise a reasonable possibility of 
substantiating the claim.  

38 C.F.R. § 3.156(a) (2008).

In this case, the August 2006 rating decision and the August 
2007 statement of the case incorrectly adjudicated the 
veteran's claim to reopen under the version of the 
regulations for claims filed prior to August 29, 2001.  
Moreover, although supplemental statements of the case were 
issued in October 2007 and September 2008, the correct 
version of the regulations was not applied to the evidence of 
record in either of those documents.  For these reasons, the 
issue must be remanded so that the current version of 38 
C.F.R. § 3.156(a) may be applied.  Additionally, the RO 
failed to notify the veteran, with regard to the issue of 
whether new and material evidence had been submitted to 
reopen the claims of entitlement to service connection for a 
low back disorder of any specific information and evidence 
needed to substantiate and complete his claim with regard to 
finality.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  This 
must also be accomplished.  

Accordingly, the issue of entitlement to service connection 
for a low back disorder is remanded for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  The RO must review the last final 
rating decision on the issue on appeal.  
See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Then, the RO must, as part of the 
notice letter discussed above, provide the 
veteran with a statement which sets forth 
the element(s) of service connection for 
which the evidence was found insufficient 
in the last final decision, describes what 
evidence would allow him to reopen his 
claim for entitlement to service 
connection for a low back disorder, and 
describes what evidence would be necessary 
to substantiate the element(s) required to 
establish service connection if the claim 
were to be reopened.  Specifically, this 
should include notice that the veteran's 
claim was previously denied on the basis 
that the record did not include evidence 
showing that the veteran has a diagnosed 
back disorder (not just back pain), and 
that such a back disorder is related to 
the veteran's military service.  

2.  If, subsequent to receipt of the 
letter discussed above, the veteran 
identifies additional evidence pertinent 
to his claim, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records, the RO is unable to 
secure them, the RO must notify the 
veteran and (a) identify the specific 
records the RO, is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim to reopen the issue of 
entitlement to service connection for a 
low back disorder, under the current 
version of 38 C.F.R. § 3.156(a) (2008), 
taking into consideration any newly 
acquired evidence.  If any benefit sought 
on appeal remains denied, an additional 
supplemental statement of the case must be 
provided to the veteran.  After the 
veteran has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE VETERAN'S APPEAL IS ADVANCED ON THE DOCKET.  This claim 
must be afforded expeditious treatment.  All claims remanded 
by the Board or by the Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


